Title: From Alexander Hamilton to James McHenry, 30 October 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir:
            New York October 30th. 99
          
          I send you the original letter of Captain Kissam offering a resignation of his commission. The health of this officer has been much impaired, and I should be glad to have it in my power to inform him that his resignation is accepted.
          With great
          Colonel Smith has represented to me in strong terms the merits of Captain Kirkland. This provides an alteration in the relative rank of the officers of the twelfth regiment. Captain Kirkland now ranks next after Captain White and of course stands third on the list—
          There has been heretofore a misapprehension with respect to the rank situation of Captain Kirkland. He is to be considered as ranking after Cap. White and of course as standing third on the list.
          With great respect I am
          Secretary of War
        